Exhibit 13 FINANCIAL HIGHLIGHTS (Dollars in thousands except per share data) Year Ended December 31 EARNINGS Interest income $ Interest expense Net interest income Provision for loan losses Noninterest income Noninterest expense Provision (credit) for income taxes ) ) Net income (loss) ) PER SHARE DATA Basic earnings $ $ $ ) $ $ Diluted earnings ) Cash dividends declared - - - Shareholders' equity per share AVERAGE BALANCES Average total assets $ Average shareholders’ equity RATIOS Return on average total assets % % -2.32 % % % Return on average shareholders' equity ) Cash dividend payout ratio (dividends divided by net income) - - - Average shareholders' equity to average total assets PERIOD END TOTALS Total assets $ Total investments; fed funds sold Total loans and leases Loans held for sale Allowance for loan losses Total deposits Notes payable Advances from FHLB Trust preferred securities Shareholders' equity F-1 Management’s Report on Internal Control Over Financial Reporting The management of Rurban Financial Corp. (the “Company”) is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934.The Company’s internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in conformity with U.S. generally accepted accounting principles.The Company’s internal control over financial reporting includes those policies and procedures that: a) Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company and its consolidated subsidiaries; b) Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in conformity with U.S. generally accepted accounting principles, and that receipts and expenditures of the Company and its consolidated subsidiaries are being made only in accordance with authorizations of management and directors of the Company; and c) Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the assets of the Company and its consolidated subsidiaries that could have a material effect on the financial statements. With the supervision and participation of our President and Chief Executive Officer, and our Chief Financial Officer, management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2012, based on the criteria set forth for effective internal control over financial reporting by the Committee of Sponsoring Organizations of the Treadway Commission in “Internal Control Integrated Framework”.Based on our assessment and those criteria, management concluded that, as of December 31, 2012, the Company’s internal control over financial reporting is effective. This Annual Report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this Annual Report. RURBAN FINANCIAL CORP. /s/ Mark A. Klein /s/ Anthony V. Cosentino Mark A. Klein Anthony V. Cosentino President and Chief Executive Officer Chief Financial Officer March 12, 2013 F-2 Report of Independent Registered Public Accounting Firm Audit Committee, Board of Directors and Stockholders Rurban Financial Corp. Defiance, Ohio We have audited the accompanying consolidated balance sheets of Rurban Financial Corp. as of December 31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, stockholders’ equity and cash flows for the years then ended.The Company's management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing auditing procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.Our audits also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Rurban Financial Corp. as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ BKD, LLP Cincinnati, Ohio March 12,2013 F-3 Rurban Financial Corp. Consolidated Balance Sheets December 31 ASSETS ($ in thousands) Cash and due from banks $ $ Available-for-sale securities Loans held for sale Loans, net of unearned income Allowance for loan losses ) ) Premises and equipment, net Federal Reserve and Federal Home Loan Bank Stock, at cost Foreclosed assets held for sale, net Interest receivable Goodwill Core deposits and other intangibles Purchased software Cash value of life insurance Deferred income taxes Mortgage servicing rights Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Non interest bearing demand $ $ Interest bearing NOW Savings Money Market Time Deposits Total deposits Short-term borrowings Notes payable Federal Home Loan Bank advances Trust preferred securities Interest payable Other liabilities Total liabilities Commitments and Contingent Liabilities Stockholders' Equity Preferred stock, $0.00 stated value; authorized 200,000 shares; 0 shares issued - - Common stock, $2.50 stated value; authorized 10,000,000 shares; 5,027,433 shares issued Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost - 165,654 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements F-4 Rurban Financial Corp. Consolidated Statements of Income Years Ended December 31 ($ in thousands) Interest Income Loans Taxable $ $ Tax-exempt 90 75 Securities Taxable Tax-exempt Total interest income Interest Expense Deposits Notes payable 64 96 Repurchase agreements Federal Home Loan Bank advances Trust preferred securities Total interest expense Net Interest Income Provision for Loan Losses Provision for loan losses Net Interest Income After Provision for Loan Losses Non-interest Income Data service fees Trust fees Customer service fees Gain on sale of mortgage loans Mortgage loan servicing fees, net ) Gain on sale of non-mortgage loans Net gains on sales of securities - Loss on sale of foreclosed assets ) ) Other Total non-interest income $ $ See Notes to Consolidated Financial Statements F-5 Rurban Financial Corp. Consolidated Statements of Income Years Ended December 31 ($ in thousands) Non-interest Expense Salaries and employee benefits $ $ Net occupancy expense FDIC insurance expense Equipment expense Fixed asset and software impairment expense 65 Data processing fees Professional fees Marketing expense Printing and office supplies Telephone and communications Postage and delivery expense Insurance expense 98 88 Employee expense Other intangible amortization expense Goodwill impairment - FHLB/Repo, prepayment penalty - OREO impairment 58 State, local and other taxes Other Total non-interest expense Income Before Income Tax Provision for Income Taxes Net Income $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ See Notes to Consolidated Financial Statements F-6 Rurban Financial Corp. Consolidated Statements of Stockholders’ Equity Years Ended December 31 Accumulated Other Preferred Common Additional Retained Comprehensive Treasury ($ in thousands) Stock Stock Paid-In Capital Earnings Income Stock Total Balance, January 1, 2011 $
